Citation Nr: 9916954	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  93-26 498A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for seizure disorder, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to March 1980.  


FINDING OF FACT

On June 4, 1999, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the appellant that a withdrawal of this 
appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.  


ORDER

The appeal is dismissed.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

